PER CURIAM.
Appellant Judy Bobiek appeals an order of the Florida Keys Aqueduct Authority which rejected her protest of the disqualification of her bid for the Authority’s cleaning contract and the award of the contract to another bidder. We find no error in the Authority’s conclusion that the requirement for “references from (3) three vendors” meant that the bidder must include three letters of reference, rather than a list of references. Although the Authority had the power to waive the irregularity, it was not obliged to do so. See generally Liberty County v. Baxter’s Asphalt & Concrete, Inc., 421 So.2d 505, 507 (Fla.1982). As to the second point on appeal, the record does not, in our view, show any impropriety in the handling of the bids. The order under review is therefore affirmed.